DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 28 February 2022, with respect to the rejection of claims 10-12, 15-18, 20, and 21 have been fully considered and are persuasive. Applicant argues that the atomic ratio of lithium to transition metals is different from the molar ratio of the cathode active material precursor to lithium containing compound. This line of argument is not persuasive. However, the arguments of claim 1 drawn to differences of the lithium metal versus a lithium containing compound are persuasive as this is a method claim. Accordingly, the 35 U.S.C. § 103 rejection of claims 10-12, 15-18, 20, and 21 have been withdrawn. 

Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicant argues that Yasutomi uses a form of metallic lithium rather than a lithium containing compound as presently claimed. However, the instant claims are drawn to a composition and not a method of making the composition. As such it is unclear how the differences in the starting materials would change the final product. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by these steps. See MPEP § 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutomi et al. (US 2005/0152830, hereinafter referred to as “Yasutomi”).
As to Claim 1: Yasutomi teaches a lithium metal oxide comprising the reaction product of a composition having the formula Ni0.8Co0.2OOH [0082] and lithium [0055]. Yasutomi further teaches a manufacturing process of Li-contained nickel osyhydroxide wherein the amount of lithium is 0.5 to 2 mol for 1 mol of nickel oxyhydroxide.
Yasutomi does not expressly teach at least 50 mol% of the nickel in the metal containing oxyhydroxide has an oxidation state of +3. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Yasutomi. However, Yasutomi teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, the oxyhydroxide form of the cathode active material precursor incorporates nickel ions in a +3 oxidation state (Instant specification [0008]). Therefore, the claimed effects and physical properties, i.e. at least 50 mol% of the nickel in the metal containing oxyhydroxide has an oxidation state of +3., would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
Yasutomi does not teach that the molar equivalent ratio of the precursor to the lithium is from 1:1.01 to 1:1.2.
However, Yasutomi further teaches a manufacturing process of Li-contained nickel oxyhydroxide wherein the amount of lithium is 0.5 to 2 mol for 1 mol of nickel oxyhydroxide. At the time of filing it would have been obvious to a person having ordinary skill in the art to use any range within the range taught by Yasutomi to make the Li-contained nickel oyhydroxide including a range of 1:1.01 to 1:1.2 for the molar ratio of the precursor to the lithium because Yasutome teaches that these are suitable compositions made from the manufacturing process [0010].
As to Claim 3 and 5: Yasutomi renders obvious the composition of claim 1 (supra).
	Yasutomi does not explicitly teach a composition wherein the additional metals are cobalt and aluminum.
	However, Yasutomi teaches that the additional metals can be selected from a group comprising manganese and cobalt [0029]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the manganese and cobalt of Yasutomi in place of only the cobalt in the example of Yasutomi because Yasutomi teaches that these metals are functional equivalents and can be used together to form nickel oxyhydroxides [0029].

Claims 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutomi et al. (US 2005/0152830, hereinafter referred to as “Yasutomi”) in view of Suhara et al. (US 2006/0083989, hereinafter referred to as “Suhara”).
As to Claims 3 and 4: Yasitomi renders obvious the composition of claim 1 (supra). 
Yasutomi does not teach the additional metals in the nickel oxyhydroxide are cobalt and aluminum.
However, Suhara teaches that additional metals for a nickel oxyhydroxide include Co, Mn, and Al [0041]. Suhara and Yasutomi are analogous art in that they are from the same field of endeavor, namely nickel oxyhydroxide compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the aluminum and cobalt of Suhara in place of the cobalt of Yasutomi because Suhara teaches that these are all suitable metals for nickel oxyhydroxides which can help control the cell characteristics [0041].
As to Claims 3 and 6: Yasitomi renders obvious the composition of claim 1 (supra). 
Yasutomi does not teach the additional metals in the nickel oxyhydroxide are iron and aluminum.
However, Suhara teaches that additional metals for a nickel oxyhydroxide include Co, Fe, and Al [0041]. Suhara and Yasutomi are analogous art in that they are from the same field of endeavor, namely nickel oxyhydroxide compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the aluminum and iron of Suhara in place of the cobalt of Yasutomi because Suhara teaches that these are all suitable metals for nickel oxyhydroxides which can help control the cell characteristics [0041].
As to Claim 8: Yasutomi renders obvious the lithium metal oxide composition of claim 1 (see above). 
Yasutomi does not expressly teach the lithium metal oxide comprises a transition metal containing slap and a lithium containing slab wherein the lithium containing slab is substantially free of nickel. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Yasutomi.  However, Yasutomi teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, the migration into lithium of nickel can be overcome by using nickel with a +3 oxidation state (Instant specification, [0005]). Therefore, the claimed effects and physical properties, i.e. lithium metal oxide comprises a transition metal containing slap and a lithium containing slab wherein the lithium containing slab is substantially free of nickel, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 9: Yasutomi renders obvious the composition of claim 1 (see above). 
Yasutomi does not teach that the lithium precursor is one of the listed compounds.
However, Suhara further teaches that the lithium containing compound can be lithium carbonate [0038]. Suhara and Yasutomi are analogous art in that they are from the same field of endeavor, namely nickel oxyhydroxide compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the lithium carbonate in place of elemental lithium of Suhara.

Allowable Subject Matter
Claims 10-12, 15-18, 20, and 21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767